DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 allowed.

Regarding claim 1,
The prior art of record does not disclose alone or in combination:
An overvoltage response module for an electric machine, comprising: an input configured to receive a voltage output value of the electric machine; a first output configured to drive a first switchable element at a first leg of an H bridge and a second output configured to drive a second switchable element at a second leg of the H bridge, the H bridge further including an exciter stator of the electric machine disposed between the first leg and the second leg; a third output configured to drive a third switchable element upstream of the H bridge; a controller module configured to compare the voltage output value with an overvoltage condition of the electric machine, defining a first comparison, and in response to a determination an overvoltage condition exists based on the first comparison: controllably operate the first switchable element to open, by way of the first output, and the second switchable element to open, by way of the second output, and after a predetermined period of time, compare the voltage output value with the overvoltage condition of the electric machine, defining a second comparison; and in response to a determination the overvoltage condition exists based on the second comparison, controllably operate the third switchable element to open.

Regarding claim 12,
The prior art of record does not disclose alone or in combination:
A method of operating an overvoltage response in a power system, the method comprising: receiving a first value representative of a voltage output of an electric machine; a first comparing of the first value with an overvoltage threshold value representative of an overvoltage condition in the electric machine; in response to determining an overvoltage condition exists based on the first comparison, controllably opening a first switchable element at a first leg of an H bridge and controllably opening a second switchable element at a second leg of the H bridge, the H bridge further including an exciter stator of the electric machine disposed between the first leg and the second leg; after a predetermined period of time sufficient to cease current conduction in the exciter stator, receiving an updated value representative of the voltage output of the electric machine; and a second comparing of the updated value with the overvoltage threshold value representative of the overvoltage condition in the electric machine to ensure the overvoltage condition has ceased.

Regarding claim 18,
The prior art of record does not disclose alone or in combination:
An electric machine assembly, comprising: a voltage output having a sensor configured to sense the voltage output; a stator assembly including an H bridge circuit defining a first leg and a second leg, and having an exciter stator disposed between the first leg and the second leg; a first switchable element disposed in the first leg; a second switchable element disposed in the second leg; a third switchable element disposed upstream of the H bridge circuit; a controller module connected with the sensor and configured to compare a sensed voltage output by the sensor with an overvoltage condition of the electric machine, defining a first comparison, and in response to a determination an overvoltage condition exists based on the first comparison: controllably operate the first switchable element to open and the second switchable element to open, and after a predetermined period of time, compare an updated Serial Number: 16/436,318Examiner: Bernard Rojas Filed: June 10, 2019Group Art Unit: 2837 Page 6 of 7 sensed voltage output by the sensor with the overvoltage condition of the electric machine assembly, defining a second comparison; and in response to a determination the overvoltage condition exists based on the second comparison, controllably operate the third switchable element to open.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 12, and 18, the prior art of record does not disclose alone or in combination:
a first output configured to drive a first switchable element at a first leg of an H bridge and a second output configured to drive a second switchable element at a second leg of the H bridge, the H bridge further including an exciter stator of the electric machine disposed between the first leg and the second leg; a third output configured to drive a third switchable element upstream of the H bridge; a controller module configured to compare the voltage output value with an overvoltage condition of the electric machine, defining a first comparison, and in response to a determination an overvoltage condition exists based on the first comparison: controllably operate the first switchable element to open, by way of the first output, and the second switchable element to open .  This is a novel and non-obvious improvement over the state of the art in motor controls.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S LAUGHLIN whose telephone number is (571)270-7244. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S.L./Examiner, Art Unit 2846                                                                                                                                                                                                        
/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846